36 F.3d 1091
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Leon BUCKNER;  Gerald Davis Fuller, Plaintiffs Appellants,v.William Donald SCHAEFER, Governor;  Board of Supervisors ofElections for Somerset County;  State Administration Boardof Election Laws;  Kenneth Taylor, Warden;  Board ofSupervisors of Elections for the State of Maryland,Defendants Appellees.
No. 93-7222.
United States Court of Appeals, Fourth Circuit.
Submitted:  August 23, 1994
Decided:  September 23, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-92-2350-S)
Robert Leon Buckner, Gerald Davis Fuller, Appellants Pro Se.
Richard M. Kastendieck, Elizabeth L. Nilson, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before HALL and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Robert Leon Buckner and Gerald Davis Fuller initiated a Sec. 1983 action and challenged the constitutionality of Maryland's disenfranchisement of convicted felons.  Finding their arguments legally frivolous, the district court dismissed the complaint pursuant to 28 U.S.C. Sec. 1915(d) (1988).  This Court vacated the district court's dismissal of Buckner and Fuller's racial discrimination claim that blacks were disproportionately prevented from voting in Maryland due to criminal convictions and that the law was used as a means of watering down black political power and affirmed the dismissal of all remaining claims.  See Buckner v. Schaefer, No. 92-2189 (4th Cir.  Apr. 23, 1993) (unpublished).


2
On remand, the district court reviewed the record, found that Buckner and Fuller did not provide any evidence that the statute was intended to or is being applied in such a manner to discriminate against blacks, and granted the Defendants' summary judgment motions.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Buckner v. Schaefer, No. CA-92-2350-S (D. Md. Oct. 8, 1993;  Oct. 21, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED